IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                                     AT NASHVILLE

JULIUS GOODMAN,                                    )
                                                                            FILED
                                                   )   C.C.A. NO. 01C01-9712-CR-00562
       Appellant,                                  )                           July 30, 1998
                                                   )   DAVIDSON COUNTY
VS.                                                )   (No. 2509 Below)
                                                   )                   Cecil W. Crowson
STATE OF TENNESSEE,                                )                  Appellate Court Clerk
                                                       The Hon. Seth Norman
                                                   )
       Appellee.                                   )   (Habeas Corpus)
                                                   )   DISMISSED

                                             ORDER

               This matter is before the Court upon the state’s motion to affirm the judgment

pursuant to Rule 20, Tennessee Court of Criminal Appeals Rules. After reviewing the record, the

state’s motion, and the appellant’s brief, we find that the above-styled appeal should be dismissed.



               The appellant filed a pro se petition for writ of habeas corpus on October 1, 1996.

Subsequently, counsel was appointed, and an amended petition was filed on January 15, 1997.

A hearing was held on November 10, 1997, and through counsel, the appellant withdrew his

petition. Thereafter, the appellant filed a pro se notice of appeal.



               In his brief, the appellant indicates that his attorney misrepresented to the trial court

that he wished to withdraw the petition. Regardless, it appears that the appellant subsequently filed

a petition in the criminal court of Johnson County, Tennessee, and is seeking to appeal as of right

from the adverse decision in Johnson County.



               Pursuant to T.R.A.P. 4(a), the notice of appeal shall be filed with and received by

the clerk of the trial court within 30 days after the date of entry of the judgment from which is being

appealed. The notice of appeal cannot be filed with the trial court clerk of one county in order to

appeal from the judgment of a court from another county. In the present case, the petition for

habeas corpus relief was withdrawn in Davidson County before the trial court acted upon it.

Moreover, from the appellant’s brief, it is clear that he is attempting to appeal from proceedings in

Johnson County, and those proceedings are not properly before us to review.



               IT IS, THEREFORE, ORDERED that the above-styled appeal is dismissed. It

appearing that the appellant is indigent, costs are taxed to the state.



                                       ________________________________
                                       DAVID H. WELLES, JUDGE

CONCUR:


________________________________
JERRY L. SMITH, JUDGE
________________________________
THOMAS T. WOODALL, JUDGE




                                   -2-